Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (this “Separation Agreement”) among
Select Energy Services, Inc. (the “Company”), Select Energy Services, LLC
(“Select LLC”) and Mitchell M. Shauf (“you” and similar words) sets forth
certain terms of your separation from the Company and Select LLC.

By signing this Separation Agreement, you and the Company agree as follows:

1.Status of Employment

You agree that you will terminate from your position as the Company’s Executive
Vice President, Water Solutions, on August 31, 2020 (such date, the “Separation
Date”).  You also agree that, as of the Separation Date, you will resign from
all other positions (including any directorships) you hold with, and as an
employee of, the Company, Select LLC and their subsidiaries and affiliates, as
applicable, and that you will promptly execute any reasonable and lawful
documents and take any reasonable and lawful actions as may be necessary or
reasonably requested by the Company or Select LLC to effectuate or memorialize
your termination from all positions with the Company, Select LLC and their
subsidiaries and affiliates.

2.Consulting

To assist the Company with the transition of your responsibilities and duties,
during the period from September 1, 2020 through August 31, 2021 (the
“Consulting Period”), you will provide consultation to the Company on a
non-exclusive basis as a consultant on such matters related to the Company, its
business, operations, customer relations and industry associations, and
industries it serves, as the Company’s Chief Executive Officer or her designee
may reasonably request (the “Consulting Services”), subject to the following
terms and conditions:

●Regarding the Consulting Services, you will report directly and be accountable
directly to the Company’s Chief Executive Officer;  

●Your obligations during the Consulting Period as set forth in this Section 2
shall not require you to work any definite hours, and all scheduling shall take
into account your personal and family plans so as not to interfere unreasonably
with those plans;

●During the Consulting Period, you will at all times be and remain an
independent contractor and will not be covered as or be recognized as an
employee under any benefit plans of the Company.  You shall be free to exercise
your own judgment as to the manner and method of providing the Consulting
Services to the Company, subject to applicable laws and requirements reasonably
imposed by the Company; and

●In consideration of (a) you signing this Separation Agreement, (b) you signing,
no earlier than the Separation Date, and no later than 21 days

NAI-1513783055v7

--------------------------------------------------------------------------------

following the Separation Date, a general waiver and release of claims,
substantially in the form attached hereto as Exhibit A (the “Release”), and
letting the Release become effective as set forth in the Release and (c) your
performance of the Consulting Services, the Company will pay to you a fee in
cash at the rate of $17,500 per month (the “Consulting Fee”), which Consulting
Fee will be payable in conformity with the Company’s or Select LLC’s customary
payroll practices.



The Company shall reimburse you for all reasonable and documented expenses
incurred by you at the request of the Company in the performance of the
Consulting Services under this Separation Agreement.  You shall not be obligated
to make any advance to or for the account of the Company, nor shall you be
obligated to incur any expense for the account of the Company without assurance
that the necessary funds for the discharge of such expense will be provided.
 Notwithstanding the foregoing, all significant expenses to be incurred by you
in connection with the Consulting Services shall require the prior written
(including e-mail) approval of the Chief Executive Officer of the Company.  If
any reimbursements or in-kind benefits provided by the Company pursuant to this
Separation Agreement would constitute deferred compensation for purposes of
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended, such
reimbursements or in-kind benefits shall be subject to the following rules:
(i) the amounts to be reimbursed, or the in-kind benefits to be provided, shall
be determined pursuant to the terms of the applicable benefit plan, policy or
agreement and shall be limited to your lifetime and the lifetime of your
eligible dependents; (ii) the amount eligible for reimbursement, or the in-kind
benefits provided, during any calendar year may not affect the expenses eligible
for reimbursement, or the in-kind benefits provided, in any other calendar year;
(iii) any reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and (iv) your right to an in-kind benefit or reimbursement is not
subject to liquidation or exchange for cash or another benefit.

The Consulting Period and the Consulting Services will terminate automatically
upon your death or disability (as reasonably determined by the Board of
Directors of the Company (the “Board”)).  You or the Company may terminate the
Consulting Services at any time, and the Company will cease to have any
obligation to pay the Consulting Fee for any period following such termination;
provided, however, that if the Company terminates the Consulting Services other
than due to Cause, if the Consulting Services terminate as a result of your
death or disability, or if there is a Change in Control of the Company, as
defined in the Equity Plan (as defined herein), and the Consulting Services are
terminated, the Company will pay to you (or your estate, as applicable) the
unpaid portion of the Consulting Fee for the full Consulting Period as soon as
practicable (but no later than 30 days) following such termination or Change in
Control.  

For purposes of this Separation Agreement, “Cause” means:  (a) your material
breach of this Separation Agreement or any other written agreement between you
and the Company, Select LLC or any of their subsidiaries or affiliates; (b) your

NAI-1513783055v7-2-‌

--------------------------------------------------------------------------------

material failure to follow any law applicable to your consulting relationship
with the Company, or your breach of any material policy or code of conduct
established by the Company or its subsidiaries or affiliates and applicable to
you; (c) your gross negligence, willful misconduct, fraud, theft or
embezzlement; (d) the commission by you of, or conviction or indictment of you
for, or plea of nolo contendere by you to, any felony (or state law equivalent)
or any crime that constitutes a misdemeanor involving moral turpitude; or (e)
your willful failure or refusal, other than due to disability (as reasonably
determined by the Board), to perform your obligations pursuant to this
Separation Agreement or to follow any reasonable and lawful directive from the
Chief Executive Officer of the Company, as determined by the Company;  provided,
however, that if your actions or omissions as set forth in this definition of
“Cause” are of such a nature that the Company determines that they are curable
by you, such actions or omissions must remain uncured for 30 days after the
Company first provided you written notice of the obligation to cure such actions
or omissions in order to constitute “Cause” under this definition.

You acknowledge and agree that in your performance of the Consulting Services,
you will be brought into frequent contact with existing and potential customers
of the Company.  You also agree that trade secrets and confidential information
of the Company, more fully described in Section 9(d) of the Employment
Agreement, dated January 14, 2019, between the Company and you (the “Employment
Agreement”), gained by you during your association with the Company, have been
developed by the Company through substantial expenditures of time, effort and
money and constitute valuable and unique property of the Company.  You may also
be provided with specialized training, during the term of this Separation
Agreement.  You further understand and agree that the foregoing makes it
necessary for the protection of the Company’s Business (as defined in Section
10(f)(i) of the Employment Agreement) that you not compete with the Company
during the period of your engagement with the Company and not compete with the
Company for a reasonable period thereafter, as further provided in this
Separation Agreement.

3.Accrued Obligations

No later than 30 days after the Separation Date, the Company will pay to you a
lump sum in cash equal in amount to the sum of the following, subject to
applicable tax withholding (the “Accrued Payments”):

●your base salary earned through the Separation Date, to the extent not
theretofore paid; plus

●your business expenses that are reimbursable pursuant to Section 5 of the
Employment Agreement, but have not been reimbursed by the Company as of the
Separation Date.



Except as modified pursuant to this Separation Agreement, you will also be
entitled to any accrued vested benefits under any other benefit plans, programs
or arrangements of the Company, Select LLC or their appropriate affiliates
(including

NAI-1513783055v7-3-‌

--------------------------------------------------------------------------------

any vested benefits under the Company’s qualified and nonqualified retirement
plans), subject to the terms of such plans, programs or arrangements (the
“Accrued Benefits,” and, together with the Accrued Payments, the “Accrued
Obligations”).

4.Additional Benefits

As further consideration for you (a) signing this Separation Agreement, and
(b) signing, no earlier than the Separation Date and no later than 21 days
following the Separation Date, the Release, and letting the Release become
effective as set forth in the Release, you will receive the payments and
benefits as specified on Exhibit B attached hereto, all subject to applicable
tax withholding (the “Additional Benefits”).

The Consulting Fee, the Accrued Obligations and the Additional Benefits will be
in full satisfaction of any amounts due under the Employment Agreement, the
Select Energy Services, Inc. 2016 Equity Incentive Plan (the “Equity Plan”), and
any other compensation arrangements of the Company and Select LLC.  You
acknowledge and agree that the Consulting Fee and the Additional Benefits do not
constitute a benefit to which you would otherwise be entitled as a result of
your employment with Select LLC or affiliation with the Company, that the
Consulting Fee and the Additional Benefits would not be due unless you sign the
Release, and that the Consulting Fee and the Additional Benefits constitute fair
and adequate consideration for your promises and covenants set forth in this
Separation Agreement and the Release.

5.Restrictive Covenants

By signing this Separation Agreement, you reaffirm that you will continue to
abide by the applicable covenants set forth in Sections 8, 9, 10 and 11 of the
Employment Agreement, which in each case expressly survive the termination of
your employment (the “Restrictive Covenants”).  You further agree that, for
purposes of such Restrictive Covenants, as applicable, the Prohibited Period
(for purposes of the use of such term in the Employment Agreement) shall
continue until, and shall end on, August 31, 2023.

You agree that you will not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning the Company, its subsidiaries, or its affiliates, or any
and all past, present, or future related persons or entities, including but not
limited to the Company’s and its subsidiaries’ and affiliates’ officers,
directors, managers, employees, shareholders, agents, attorneys, successors and
assigns, specifically including without limitation Select Energy Services, Inc.
and Select Energy Services, LLC, their business, their actions or their officers
or directors, to any person or entity, regardless of the truth or falsity of
such statement.  This paragraph does not apply to truthful testimony compelled
by applicable law or legal process.

NAI-1513783055v7-4-‌

--------------------------------------------------------------------------------

In addition to any other legal or equitable remedies available to the Company,
in the event of any breach by you of the Restrictive Covenants or the
non-disparagement provisions of the immediately preceding paragraph, the Company
and its affiliates will be relieved of any obligation to pay or provide the
Additional Benefits or the Consulting Fee or to continue your Consulting
Services.

Notwithstanding anything in this Separation Agreement or the Employment
Agreement to the contrary, nothing in this Separation Agreement or the
Employment Agreement prevents you from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purposes of clarity, you are not prohibited from providing information
voluntarily to the Securities and Exchange Commission pursuant to Section 21F of
the Securities Exchange Act of 1934, as amended.

6.Limitations

Nothing in this Separation Agreement, the Employment Agreement or the Release
shall be binding upon the parties to the extent it is void or unenforceable for
any reason, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices; provided, however, that
to the extent that any provision in this Separation Agreement, the Employment
Agreement or the Release could be modified to render it enforceable under
applicable law, it shall be deemed so modified and enforced to the fullest
extent allowed by law.

7.Other Acknowledgements

No Company or Select LLC policy or individual agreement between the Company or
Select LLC and you shall prevent you from providing information to government
authorities regarding possible legal violations, participating in
investigations, testifying in proceedings regarding the Company or Select LLC’s
past or future conduct, engaging in any future activities protected under the
whistleblower statutes administered by any government agency (e.g., EEOC, NLRB,
SEC, etc.) or receiving a monetary award from a government-administered
whistleblower award program for providing information directly to a government
agency. The Company and Select LLC nonetheless assert and do not waive their
attorney-client privilege over any information appropriately protected by
privilege.  By executing this Separation Agreement you represent that, as of the
date you sign this Separation Agreement, no claims, lawsuits, or charges have
been filed by you or on your behalf against the Company, Select LLC or any of
their legal predecessors, successors, assigns, fiduciaries, parents,
subsidiaries, divisions or other affiliates, or each of the foregoing’s
respective past, present and future principals, partners, shareholders,
directors, officers, employees, agents, consultants, attorneys, trustees,
administrators, executors or representatives (the “Released Parties”).  You
acknowledge and agree that you have in a timely manner received or waived all
applicable notices required under the Employment Agreement in connection with

NAI-1513783055v7-5-‌

--------------------------------------------------------------------------------

the termination of your employment with Select LLC.  The Company agrees that
this Separation Agreement does not extend to, release or modify any rights to
indemnification or advancement of expenses to which you are entitled from the
Company or its insurers under the Company’s certificate of incorporation,
by-laws, or other corporate governing law or instruments.

8.Certain Claims

The Company’s obligation to make the payments and provide the benefits provided
for in this Separation Agreement and otherwise to perform its obligations
hereunder shall be subject to set-off, counterclaim, recoupment, defense, or
other claim, right or action that the Company or Select LLC may have against you
to the extent such set-off or other action does not violate Section 409A of the
Code, as amended.  You will be entitled to recover actual damages if the Company
breaches this Separation Agreement, including any unexcused late or non-payment
of any amounts owed under this Separation Agreement, or any unexcused failure to
provide any other benefits specified in this Separation Agreement.  Failure by
any party to enforce any term or condition of this Separation Agreement at any
time shall not preclude that party from enforcing that provision, or any other
provision, at a later time.

9.No Re-Employment

You understand that your employment with Select LLC terminates on the Separation
Date.  Except for your performance of the Consulting Services during the
Consulting Period, you agree that you will not seek or accept employment with
the Company or Select LLC without written approval from the Board, including
assignment to or on behalf of the Company or Select LLC as an independent
contractor or through any third party, and the Company and Select LLC have no
obligation to consider you for any future employment or assignment.

10.Review of Separation Agreement

This Separation Agreement is important.  You are advised to review it carefully
and consult an attorney before signing it, as well as any other professional
whose advice you value, such as an accountant or financial advisor.  If you
agree to the terms of this Separation Agreement, sign in the space below where
your agreement is indicated.  The payments and benefits specified in this
Separation Agreement are contingent on your signing this Separation Agreement
and the Release no earlier than the Separation Date and no later than 21
calendar days following the Separation Date, and not revoking the Release.

11.Return of Property

You affirm that you have, or will have within a reasonable time after the
Separation Date, returned to the Company in reasonable working order all Company
Property, as described more fully below.  “Company Property” includes
company-owned or leased motor vehicles, equipment, supplies and documents.  Such
documents may include but are not limited to customer lists, financial
statements, cost data, price

NAI-1513783055v7-6-‌

--------------------------------------------------------------------------------

lists, invoices, forms, passwords, electronic files and media, mailing lists,
contracts, reports, manuals, personnel files, correspondence, business cards,
drawings, employee lists or directories, lists of vendors, photographs, maps,
surveys, and the like, including copies, notes or compilations made there from,
whether such documents are embodied on “hard copies” or contained on computer
disk or any other medium.  You further agree that you will not retain any copies
or duplicates of any such Company Property.

12.Future Cooperation

Following the termination of the Consulting Period, you agree that you shall
respond to reasonable requests for information from the Company or Select LLC
regarding matters that may arise in their business.  You further agree to fully
and completely cooperate with the Company and Select LLC, their advisors and
their legal counsel with respect to any litigation that is pending against the
Company or Select LLC and any claim or action that may be filed against the
Company or Select LLC in the future.  Such cooperation shall include making
yourself available at reasonable times and places for interviews, reviewing
documents, testifying in a deposition or a legal or administrative proceeding,
and providing advice to the Company or Select LLC in preparing defenses to any
pending or potential future claims against the Company or Select LLC.  In the
event your cooperation is needed following the conclusion of the Consulting
Agreement herein, the Company agrees to (or to cause one of its affiliates to)
pay you a reasonable fee commensurate with the cooperation requested.  The
Company also agrees to (or to cause one of its affiliates to) pay/reimburse you
for any approved travel expenses reasonably incurred as a result of your
cooperation with the Company or Select LLC, with any such
payments/reimbursements to be made in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

13.Tax Matters

By signing this Separation Agreement, you acknowledge that you will be solely
responsible for any taxes which may be imposed on you as a result of the
Consulting Fee, the Accrued Obligations and the Additional Benefits, all amounts
payable to you under this Separation Agreement will be subject to applicable tax
withholding by the Company or Select LLC, and the Company and Select LLC have
not made any representations or guarantees regarding the tax result for you with
respect to any income recognized by you in connection with this Separation
Agreement, the Consulting Fee, the Accrued Obligations or the Additional
Benefits. For purposes of Section 409A of the Code, each installment payment
provided under this Separation Agreement shall be treated as a separate payment.

14.Nature of Agreement

By signing this Separation Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this
Separation Agreement, you have relied only on the promises written in this
Separation

NAI-1513783055v7-7-‌

--------------------------------------------------------------------------------

Agreement and not on any other promise made by the Released Parties, the
Company, Select LLC or any past, present or future parents, subsidiaries or
affiliates of the Company or Select LLC (collectively, the “Select Energy
Companies”).  This Separation Agreement is not, and will not be considered, an
admission of liability or of a violation of any applicable contract, law, rule,
regulation, or order of any kind.  This Separation Agreement and the Release
contains the entire agreement between the Company, other Select Energy Companies
and you regarding your departure from the Company and Select LLC, except that
all post-employment covenants contained in the Employment Agreement remain in
full force and effect.  The Accrued Obligations and the Additional Benefits are
in full satisfaction of any severance benefits under the Employment Agreement,
the Equity Plan, and of any other compensation arrangements between you and the
Company or the Select Energy Companies. This Separation Agreement may not be
altered, modified, waived or amended except by a written document signed by a
duly authorized representative of the Company and Select LLC and you.  Except as
otherwise explicitly provided, this Separation Agreement will be interpreted and
enforced in accordance with the laws of the state of Texas, and the parties
hereto, including their successors and assigns, consent to the jurisdiction of
the state and federal courts of Texas.  The headings in this document are for
reference only, and shall not in any way affect the meaning or interpretation of
this Separation Agreement.

[SIGNATURE PAGE FOLLOWS]

NAI-1513783055v7-8-‌

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, you, the Company and Select LLC have executed this
Separation Agreement as of the dates set forth below.



MITCHELL M. SHAUF

_______________________________________





Date: __________________________________



Select Energy Services, Inc.



By:‌

Name: ____________________

Title: ____________________



Date: __________________________________



Select Energy Services, LLC



By:‌

Name: ____________________

Title: ____________________



Date: __________________________________







NAI-1513783055v7-9-‌

--------------------------------------------------------------------------------

Exhibit A

Release



This Release is among Select Energy Services, Inc. (the “Company”), Select
Energy Services, LLC (“Select LLC”) and Mitchell M. Shauf (“you” and similar
words), in consideration of the benefits provided to you and to be received by
you from or on behalf of the Company as described in the Separation and
Consulting Agreement among the Company, Select LLC and you, dated as of the
applicable date referenced therein (the “Separation Agreement”).  Capitalized
terms used herein without definition have the meanings ascribed to such terms in
the Separation Agreement.

By signing this Release, you, the Company and Select LLC hereby agree as
follows:

1.Waiver and Release

You, on behalf of yourself and anyone claiming through you, including each and
all of your legal representatives, administrators, executors, heirs, successors
and assigns (collectively, the “Releasors”), hereby fully, finally and forever
release, absolve and discharge the Company and Select LLC and each and all of
their legal predecessors, successors, assigns, fiduciaries, parents,
subsidiaries, divisions and other affiliates, and each of the foregoing’s
respective past, present and future principals, partners, shareholders,
directors, officers, employees, agents, consultants, attorneys, trustees,
administrators, executors and representatives (collectively, the “Company
Released Parties”), of, from and for any and all claims, causes of action,
lawsuits, controversies, liabilities, losses, damages, costs, expenses and
demands of any nature whatsoever, at law or in equity, whether known or unknown,
asserted or unasserted, foreseen or unforeseen, that the Releasors (or any of
them) now have, have ever had, or may have against the Company Released Parties
(or any of them) based upon, arising out of, concerning, relating to or
resulting from any act, omission, matter, fact, occurrence, transaction, claim,
contention, statement or event occurring or existing at any time in the past up
to and including the date on which you sign this Release, including, without
limitation: (a) all claims arising out of or in any way relating to your
employment with or separation of employment from the Company, Select LLC or
their affiliates; (b) all claims for compensation or benefits, including salary,
commissions, bonuses, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock options, restricted stock units or any other ownership
interests in the Company Released Parties; (c) all claims for breach of
contract, wrongful termination and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
invasion of privacy and emotional distress; (e) all other common law claims; and
(f) all claims (including claims for discrimination, harassment, retaliation,
attorneys’ fees, expenses or otherwise) that were or could have been asserted by
you or on your behalf in any federal, state, or local court, commission, or
agency, or under any federal, state, local, employment, services or other law,
regulation, ordinance, constitutional provision, executive order or other source
of law, including without limitation under any of the following laws, as amended
from time to time: the Age Discrimination in Employment Act (the “ADEA”), as
amended by the Older Workers’ Benefit Protection Act of 1990

NAI-1513783055v7

--------------------------------------------------------------------------------

(the “OWBPA”), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &
1981a, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, The Sarbanes-Oxley Act of 2002, the National Labor
Relations Act, the Rehabilitation Act of 1973, the Worker Adjustment Retraining
and Notification Act, the Uniformed Services Employment and Reemployment Rights
Act, Federal Executive Order 11246, the Genetic Information Nondiscrimination
Act, the Texas Commission on Human Right/Texas Employment Discrimination Law, as
amended, the Texas Labor Code, the Texas Health and Safety Code, the Texas
Disability Discrimination Law, as amended, the Texas Minimum Wage Act, or the
Texas Wage Payment Law (the “Release”).

2.Scope of Release

Nothing in this Release (a) shall release the Company or Select LLC from any of
their obligations set forth in the Separation Agreement or any claim that by law
is non-waivable, (b) shall release the Company or Select LLC from any obligation
to defend and/or indemnify you against any third party claims arising out of any
action or inaction by you during the time of your employment and within the
scope of your duties with the Company or Select LLC to the extent you have any
such defense or indemnification right, and to the extent permitted by applicable
law and to the extent the claims are covered by the Company’s director & officer
liability insurance or (c) shall affect your right to file a claim for workers’
compensation or unemployment insurance benefits.

You further acknowledge that by signing this Release, you do not waive the right
to file a charge against the Company or Select LLC with, communicate with, or
participate in any investigation by the Equal Employment Opportunity Commission,
the Securities and Exchange Commission or any comparable state or local agency.
However, you waive and release, to the fullest extent legally permissible, all
entitlement to any form of monetary relief arising from a charge you or others
may file, including without limitation any costs, expenses or attorneys’ fees.
You understand that this waiver and release of monetary relief would not affect
an enforcement agency’s ability to investigate a charge or to pursue relief on
behalf of others.  Notwithstanding the foregoing, you will not give up your
right to any benefits to which you are entitled under any retirement plan of the
Company that is intended to be qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended, or any monetary recovery under the Dodd-Frank
Wall Street Reform and Consumer Protection Act and The Sarbanes-Oxley Act of
2002.

By executing this Release you represent that, as of the date you sign this
Release, no claims, lawsuits, grievances, or charges have been filed by you or
on your behalf against the Company Released Parties.

NAI-1513783055v7

--------------------------------------------------------------------------------

3.Review of Release

In compliance with the requirements of the OWBPA, you acknowledge by your
signature below that, with respect to the rights and claims under the ADEA that
are waived and released by this Release, including claims relating to employment
discrimination based upon age, you specifically acknowledge and agree as
follows: (a) you have read and understand the terms of this Release; (b) you
have been advised and hereby are advised, and have had the opportunity, to
consult with an attorney before signing this Release; (c) the Release is written
in a manner understood by you; (d) you are releasing the Company, Select LLC and
the other Company Released Parties from, among other things, any claims that you
may have against them pursuant to the ADEA; (e) the Release does not cover
rights or claims that may arise after you sign this Release; (f) you will
receive valuable consideration in exchange for the Release other than amounts
you would otherwise be entitled to receive; (g) you have been given a period of
21 days in which to consider and execute this Release (although you may elect
not to use the full 21-day period at your option); (h) you may revoke the
Release during the seven-day period following the date on which you sign this
Release, and the Release will not become effective and enforceable until the
seven-day revocation period has expired; and (i) any such revocation must be
submitted in writing to the Company, care of Adam R. Law, Senior Vice President,
General Counsel & Corporate Secretary, 1233 W. Loop S., Suite 1400, Houston, TX
77027 (e-mail: ALaw@selectenergyservices.com) prior to the expiration of such
seven-day revocation period.  If you revoke the Release within such seven-day
revocation period, it shall be null and void.  

4.Entire Agreement

This Release, the Separation Agreement, and the documents referenced therein
contain the entire agreement among you and the Company and Select LLC, and take
priority over any other written or oral understanding or agreement that may have
existed in the past.  You acknowledge that no other promises or agreements have
been offered for this Release (other than those described above) and that no
other promises or agreements will be binding unless they are in writing and
signed by you and the Company and Select LLC.  Should any provision of this
Release be declared by a court of competent jurisdiction to be illegal, void, or
unenforceable, the remaining provisions shall remain in full force and effect;
provided, however, that upon a finding that the Release, in whole or part, is
illegal, void, or unenforceable, you shall be required, at the option of the
Company, either to return the Consulting Fee and the Additional Benefits (as
defined in the Separation Agreement) or to execute a release that is legal and
enforceable.









NAI-1513783055v7

--------------------------------------------------------------------------------

I agree to the terms and conditions set forth in this Release.



MITCHELL SHAUF





____________________________



Date: _______________________







NAI-1513783055v7

--------------------------------------------------------------------------------

Exhibit B

Additional Benefits



1.Short-Term Incentive Bonus Payment.  The Company shall pay, or cause to be
paid, to you an amount equal to the annual bonus that you reasonably would have
earned under the Company’s short-term incentive bonus program for 2020 had you
remained employed by the Company as of December 31, 2020, pro-rated based on the
number of days you are employed by the Company during the 2020 calendar year
through the Separation Date, in a lump sum on or before the date such annual
bonuses are paid to executives who have continued employment with the Company
through December 31, 2020 (but in no event later than March 15, 2021);

2.COBRA Reimbursements.  During the portion, if any, of the 12-month period
following the Separation Date (the “Reimbursement Period”) for which you elect
to continue coverage for you and your spouse and eligible dependents, if any,
under the Company’s group health plans pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall promptly
reimburse you on a monthly basis for the difference between the amount you pay
to effect and continue such coverage and the employee contribution amount that
similarly situated employees of the Company or Select LLC pay for the same or
similar coverage under such group health plans (the “COBRA Benefit”). Each
payment of the COBRA Benefit shall be paid to you on the Company’s or Select
LLC’s first regularly scheduled pay date in the calendar month immediately
following the calendar month in which you submit to the Company documentation of
the applicable premium payment having been paid by you, which documentation
shall be submitted by you to the Company within 30 days following the date on
which the applicable premium payment is paid. You shall be eligible to receive
such reimbursement payments until the earliest of: (a) the last day of the
Reimbursement Period; (b) the date you are no longer eligible to receive COBRA
continuation coverage; and (c) the date on which you become eligible to receive
coverage under a group health plan sponsored by another employer (and any such
eligibility shall be promptly reported to the Company by you); provided,
however, that the election of COBRA continuation coverage and the payment of any
premiums due with respect to such COBRA continuation coverage shall remain your
sole responsibility, and the Company shall not assume any obligation for payment
of any such premiums relating to such COBRA continuation coverage.
 Notwithstanding the foregoing, if the provision of the benefits described in
this paragraph cannot be provided in the manner described above without penalty,
tax or other adverse impact on the Company or any of its affiliates, then the
Company and you shall negotiate in good faith to determine an alternative manner
in which the Company may provide substantially equivalent benefits to you
without such adverse impact on the Company or such affiliates.

3.Treatment of Equity Awards.  Subject to you continuing to provide the
Consulting Services through the end of the Consulting Period, your outstanding
Company restricted shares and performance stock units will be treated as set
forth below, notwithstanding anything to the contrary in the applicable award
agreements; provided, however, that if the Company terminates the Consulting
Services prior to the end of the Consulting Period other than due to Cause (as
defined in the Separation Agreement), or if the Consulting

NAI-1513783055v7

--------------------------------------------------------------------------------

Services terminate as a result of your death or disability, then your
outstanding Company restricted shares and performance stock units (to the extent
not yet vested at the time of such termination) will become vested at the same
time and to the same extent that such awards would have vested pursuant to the
terms of this Section 3 had the Consulting Services continued for the remainder
of the Consulting Period.  Except as provided in this Section 3, your Company
equity compensation awards will remain subject to the terms of the Equity Plan
and the award agreements governing such awards; provided, however, that
notwithstanding anything in the Separation Agreement or this agreement to the
contrary, a portion of the restricted shares described in this exhibit that will
become Earned Shares (as defined in the applicable award agreements) will be
withheld to cover applicable withholding taxes (in order of vesting subsequent
to the date of the Separation Agreement).



(a)Restricted Shares

With respect to 9,391 restricted shares of the Company granted to you on January
19, 2018, any such restricted shares with respect to which the Forfeiture
Restrictions (as defined in the applicable award agreement) have not lapsed as
of the Separation Date will become Earned Shares (as defined in the applicable
award agreement) at the time that such restricted shares would have otherwise
become Earned Shares had you remained continuously employed by the Company until
the end of the Consulting Period.

With respect to 81,200 restricted shares of the Company granted to you on
January 14, 2019 and 23,978 restricted shares of the Company granted to you on
January 19, 2019, any such restricted shares with respect to which the
Forfeiture Restrictions (as defined in the applicable award agreements) have not
lapsed as of the Separation Date will become Earned Shares (as defined in the
applicable award agreements) at the time that such restricted shares would have
otherwise become Earned Shares had you remained continuously employed by the
Company through and after the end of the Consulting Period.

With respect to the 54,580 restricted shares of the Company granted to you on
March 5, 2020:

(i)

any such restricted shares with respect to which the Forfeiture Restrictions (as
defined in the applicable award agreement) have not lapsed as of the Separation
Date will become Earned Shares (as defined in the applicable award agreement) at
the time (and to the extent) that such restricted shares would have otherwise
become Earned Shares had you remained continuously employed by the Company until
the end of the Consulting Period; and

(ii)

with respect to the portions of such restricted shares that do not vest as
described in clause (i), (A) the portion of such restricted shares that would
have become Earned Shares on March 5, 2022 had you remained continuously
employed through such date will become Earned Shares on

NAI-1513783055v7

--------------------------------------------------------------------------------

such date as if you had remained continuously employed by the Company until such
date, and (B) the remainder of such restricted shares will be forfeited.  

(b)Performance Stock Units

With respect to the performance share units of the Company granted to you on
January 19, 2018 (9,391 at target), such performance share units will become
Earned PSUs (as defined in the applicable award agreement) at such time (and to
such extent) that such performance share units would otherwise become Earned
PSUs had you remained continuously employed by the Company until the end of the
Consulting Period.

With respect to the performance share units of the Company granted to you on
January 19, 2019 (23,978 at target) and March 5, 2020 (54,580 at target), such
performance share units will vest in accordance with their terms at the same
time and to the same extent that such performance share units would have vested
had you remained in continuous employment with the Company until the last day of
the Consulting Period and retired on that date.  

NAI-1513783055v7

--------------------------------------------------------------------------------